Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 04/14/2021 for application number 16/740561. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-12), (13-16) and (17-21) are presented for examination.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 04/29/2021 has been entered.

Response to Arguments

With regards to the applicant's argument stating that the prior arts of record do not teach "determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database, wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item." 
The instant applicant describes an optimization system that calculates a redundancy value for an information by measuring how frequently a user interacted with the information, wherein the calculation includes comparing the redundancy value to a predetermined threshold value. Then the redundancy value is stored for a predetermined amount of time, after which a knowledge database automatically deletes the information. This implies that the deletion decision depends on the predetermined threshold value ([0040-0041]).
Altberg reference teaches deleting the advertisement from database after a period of time or when the advertisement is lower than a threshold ([0124]). With regards to a period of time, paragraph [0145] describes the decision of phasing out an advertisement after a period of time, wherein the decision is based on statistical data related to consumer responses to the advertisement. Thus Albert defines the decision behind the deletion and the user’s interaction with the advertisement within a period of time. With regards to the advertisement being lower than a threshold, Altberg measures the user's interaction with an advertisement by tracking and collecting 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11 and 14-20 of U.S. Patent No 10579698. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1-21 of the instant application teaches the limitations of claims 1-3, 5-11 and 14-20 of the co-pending application. The limitations teach identifying software exceptions and determining the correct solutions to resolve the software exceptions.
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of determining whether a user has previously interacted with information items and placing them within a web and also deleting information items after a predetermined amount of time and after users interacted with the information items. The patent anticipates the same content types that the information includes, storing the interaction information in a database and the interaction method that includes eye movements. The patent also anticipates the steps of calculating and comparing the redundancy values, calculating the redundancy and counting user 

The instant Application
Patent No. 10579698
Comment
1, 13 and 17. A method comprising: 







determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database, wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item.



responsive to determining that the user has previously interacted with the first information item, placing, by the computer, a second information item within the web page that is displayed on the graphical user interface; 

































and responsive to determining that the user has not previously interacted with the first information item, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface
1, 14 and 17. A method comprising: receiving, by the computer, a first information item to be placed within a web page that is displayed on a graphical user interface, wherein the first information item is obtained from an information source server; retrieving, by the computer, a stored user data from a knowledge database corresponding to the first information item; 

determining whether a user has previously interacted with the first information item based on the stored user data from the knowledge database, wherein data for an information item previously interacted with is deleted from the knowledge database after a predetermined amount of time; 




responsive to determining that the user has previously interacted with the first information item: 



calculating, by the computer, a first redundancy value, wherein the first redundancy value represents a frequency with which a user has interacted previously with the first information item that was placed within the web page that was displayed previously on the graphical user interface, and comparing, by the computer, the first redundancy value to a predetermined threshold value to determine that whether the first redundancy value is greater than or equal to the predetermined threshold value;  

responsive to determining that the first redundancy value is greater than or equal to the predetermined threshold value: requesting, by the computer, a second information item to be placed within the webpage that is displayed on the graphical user interface, wherein the second information item is obtained from the information source server[[;]]2 receiving, by the computer, the second information item[[;]], and placing, by the computer, the second information item within the web page that is displayed on the graphical user interface; 


and responsive to determining that the user has not previously interacted with the first information item or determining that the first redundancy value is less than the predetermined threshold value, placing, by the computer, the first information item within the web page that is displayed on the graphical user interfacePage 2 of 16Docket No. DE820160372US01 Serial No. 15/692,663 responsive to determining that the first redundancy value is greater than or equal to the predetermined threshold value: requesting, by the computer, a second information item to be placed within the webpage that is displayed on the graphical user interface, wherein the second information item is obtained from the information source server[[;]]2 receiving, by the computer, the second information item[[;]], and placing, by the computer, the second information item within the web page that is displayed on the graphical user interface; and responsive to determining that the user has not previously interacted with the first information item or determining that the first redundancy value is less than the predetermined threshold value, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface

The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of determining whether a user has previously interacted with information items and placing them within a web and also deleting information items after a predetermined amount of time and after users interacted with the information items.






































 
Claims 2, 14, 18. Wherein the first information item includes one or more of: an advertisement, a hyperlink, a photograph, a headline, and any other type of information that can be communicated via a web page.
Claims 2, 9, 16. Wherein the first information item includes one or more of: an advertisement, a hyperlink, a photograph, a headline, and any other type of information that can be communicated via a web page.
This limitation of the claim under examination is anticipated by patent claim. The claimed limitation and the patent limitation are directed to the same information items.
Claims 3 and 15. Wherein the stored user data in the knowledge database includes at least a web address of the web page on which the user interacted with the first information item, the information source server of the first information item, and a time at which the user interacted with the first information item.
Claims 3, 15, 18. Wherein the stored user data in the knowledge database includes at least a web address of the web page on which the user interacted with the first information item, the information source server of the first information item, and a time at which the user interacted with the first information item.
This limitation of the claim under examination is anticipated by patent claim. The claimed limitation and the patent limitation are directed a database for storing the interaction information.
Claim 4. wherein the determining, by the computer, whether a user has previously interacted with a first information item includes: the user clicking on the first information item, or the user hovering his mouse over the first information item for a predetermined minimum time, or using a sensor on a user computing device that follows eye movement
Claims 5 and 16. determining whether the user interacted with the first information item; wherein determining whether the user interacted with the first information item includes: the user clicking on the first information item, or the user hovering his mouse over the first information item for a predetermined minimum time, or using a sensor on a user computing device that follows eye movement; and wherein the information source server uses the received first redundancy value of the first information item to compare to a stored redundancy value for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates all interaction method including using a sensor for eye movement.
Claims 5, 16 and 19. wherein determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database further comprises determining that a first redundancy value is greater than or equal to a predetermined threshold value by: calculating, by the computer, a first redundancy value; and comparing, by the computer, the first redundancy value to a predetermined threshold value to determine that the first redundancy value is greater than or equal to the predetermined threshold value
1, 14 and 17. A method comprising: receiving, by the computer, a first information item to be placed within a web page that is displayed on a graphical user interface, wherein the first information item is obtained from an information source server; retrieving, by the computer, a stored user data from a knowledge database corresponding to the first information item; 

determining whether a user has previously interacted with the first information item based on the stored user data from the knowledge database, wherein data for an information item previously interacted with is deleted from the knowledge database after a predetermined amount of time; 




responsive to determining that the user has previously interacted with the first information item: 



calculating, by the computer, a first redundancy value, wherein the first redundancy value represents a frequency with which a user has interacted previously with the first information item that was placed within the web page that was displayed previously on the graphical user interface, and comparing, by the computer, the first redundancy value to a predetermined threshold value to determine that whether the first redundancy value is greater than or equal to the predetermined threshold value;  

responsive to determining that the first redundancy value is greater than or equal to the predetermined threshold value: requesting, by the computer, a second information item to be placed within the webpage that is displayed on the graphical user interface, wherein the second information item is obtained from the information source server, receiving, by the computer, the second information item, and placing, by the computer, the second information item within the web page that is displayed on the graphical user interface; 


and responsive to determining that the user has not previously interacted with the first information item or determining that the first redundancy value is less than the predetermined threshold value, placing, by the computer, the first information item within the web page that is displayed on the graphical user interfacePage 2 of 16Docket No. DE820160372US01 Serial No. 15/692,663 responsive to determining that the first redundancy value is greater than or equal to the predetermined threshold value: requesting, by the computer, a second information item to be placed within the webpage that is displayed on the graphical user interface, wherein the second information item is obtained from the information source server[[;]]2 receiving, by the computer, the second information item[[;]], and placing, by the computer, the second information item within the web page that is displayed on the graphical user interface; and responsive to determining that the user has not previously interacted with the first information item or determining that the first redundancy value is less than the predetermined threshold value, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface

Claim 6. wherein the calculating, by the computer, the first redundancy value, further comprises: 

counting, by the computer, each time the user was detected interacting with the first information item; 

wherein the calculated redundancy value is based on the number of times the user interacts with the first information item
Claim 6. wherein the calculating, by the computer, the first redundancy value, further comprising: counting, by the computer, each time the user was detected interacting with the first information item; wherein the calculated redundancy value is based on the number of times the user interact with the first information item
This limitation of the claim under examination is anticipated by patent claim. The claimed limitation and the patent limitation are directed to calculating the redundancy and counting user interaction with the information items.
Claim 7. transmitting, by the computer, the first redundancy value of the first information item to the information source server for storage
Claim 7. transmitting, by the computer, the first redundancy value of the first information item to the information source server for storage
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates the transmission of the redundancy value to server for storage.
Claim 8 and 20. Wherein the information source server uses the received first redundancy value of the first information item to compare to a stored redundancy value for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value.
Claims 8, 16, 19. Wherein the information source server uses the received first redundancy value of the first information item to compare to a stored redundancy value for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value.
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates comparing the redundancy values with stored values selecting the ones with less redundancy. 
Claim 9. Wherein the second information item has the redundancy value less than the predetermined threshold value.
Claim 9. Wherein the second information item has the redundancy value less than the predetermined threshold value.
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates using a threshold to compare the redundancy values.
Claim 10. Classifying, by the computer, the first information item into at least one topical category group, wherein the topical category group is based on a plurality of content subjects contained within the first information item; storing the topical category group classification of the first information item in a content registry database.
Claim 10. classifying, by the computer, the first information item into at least one topical category group, wherein the topical category group is based on a plurality of content subjects contained within the first information item; storing the topical category group classification of the first information item in a content registry database
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates categorizing and storing information items based on subjects.
Claim 11. DE820160372US02calculating, by the computer, a third redundancy value for the topical category group, wherein the third redundancy value is the measure of the frequency with which the user has previously interacted with an information item from the topical category group; and transmitting, by the computer, the first redundancy value of the first information item and the third redundancy value for the topical category group to an information source server for storage.
Claim 11. calculating, by the computer, a third redundancy value for the topical category group, wherein the third redundancy value is the measure of the frequency with which the user has previously interacted with an information item from the topical category group; and transmitting, by the computer, the first redundancy value of the first information item and the third redundancy value for the topical category group to the information source server for storage
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates categorizing and storing information items based subjects, measuring the frequency of user interaction with an item.
Claims 12, 20. wherein the information source server uses the received first redundancy value of the first information item and third redundancy value for the topical category group to compare to a stored redundancy value and a stored redundancy value for the topical category group for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value and having a stored redundancy value for the topical category group less than the third redundancy value for the topical category group
Claims 12, 20. wherein the information source server uses the received first redundancy value of the first information item and third redundancy value for the topical category group to compare to a stored redundancy value and a stored redundancy value for the topical category group for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value Page 5 of 16and having a stored redundancy value for the topical category group less than the third redundancy value for the topical category group
This limitation of the claim under examination is anticipated by patent claim. The patent anticipates categorizing and storing multiple information items based subjects and selecting an item with less redundancy value.









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Logan et al. Patent Publication Application US 20100131455 A1 (hereinafter Logan) in view of Altberg et al. US Patent Application Publication US 20080263458 A1 (hereinafter Altberg).
Regarding claim 1, Logan teaches a method comprising: determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database ([0089]) wherein user data for an information item previously interacted with is deleted from the database after a predetermined amount of time ([0064], [0112], [0133], [0146] wherein Logan describes different interaction methods of tracking whether information item of a webpage has been viewed or read by a user, wherein the information items interacted with is removed or deleted).
Logan does not teach wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item.
However in analogous art of optimizing web pages, Altberg teaches wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item ([0095], [00122], [0209], [0523] wherein Altberg describes the users interaction with information items such as advertisements and wherein the ads are stored in a database and displayed for users), ([0124] wherein Altberg describes deleting advertisement from the database after a predetermined period of time and when the usage threshold is low, wherein the usage incorporates the user’s interaction)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Logan with Altberg by incorporating the method of wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item of Altberg into the method of determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database of Logan for the purpose incorporating a tracking mechanism of advertisement that determines the quality of customers interacting with the advertisement based the frequency of their interaction (Altberg: [0147]).
Logan teaches responsive to determining that the user has previously interacted with the first information item, placing, by the computer, a second information item within the web page that is displayed on the graphical user interface ([0112], [0133] wherein Logan removes the information items that have been interacted with and place new items) and responsive to determining that the user has not previously interacted with the first information item, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface ([0015], [0064], [0133-0134] wherein Logan method is directed to placing new or changed information items on the user interface).
With regards to claim 2, Logan teaches wherein the first information item includes one or more of: an advertisement, a hyperlink, a photograph, a headline, and any other type of information ([0008-0009], [0015], [0017] wherein Logan describes content items that are part of a webpage that may include images, advertisement, links, URL or headlines).
With regards to claim 3, Logan teaches wherein the user data stored in the database includes at least a web address of the web page on which the user interacted with the first information item, an information source server of the first information item, and a time at which the user interacted with the first information item (FIG. 4, [0091], [0094], [0107], [0125-0133] wherein MBRW includes RHD for maintaining user’s interaction with webpage content Items).
With regards to claim 4, Logan teaches wherein the determining, by the computer, whether a user has previously interacted with a first information item includes: the user clicking on the first information item, or the user hovering his mouse over the first information item for a predetermined minimum time, or using a sensor on a user computing device that follows eye movement ([0015], [0162-0163], [0175] wherein user’s interaction with a content item is performed by clicking or hovering).
With regards to claim 5, Logan teaches wherein determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database further comprises determining that a first redundancy value is greater than or equal to a predetermined threshold value by: calculating, by the computer, a first redundancy value (FIG. 4, [0019], [0044], [0056], [0091], [0100], [0117-0130] wherein Logan tracks the frequency of user’s interaction with a content item and calculate an algorithm to suppress content items with lower interest value) and comparing, by the computer, the first redundancy value to a predetermined threshold value to determine that the first redundancy value is greater than or equal to the predetermined threshold value ([0091], [0110], [0125-0133] wherein Logan calculate the redundancy rate based on content items that have lower interest rates or they have been previously viewed by users. The calculation is based on algorithm that uses a threshold).
With regards to claim 6, Logan teaches wherein the calculating, by the computer, the first redundancy value, further comprises: counting, by the computer, each time the user was detected interacting with the first information item; wherein the calculated redundancy value is based on the number of times the user interacts with the first information item (FIG. 4, (0125-0133], [0074], [0094] wherein MBRW calculates the redundancy based on the number of time a user interacted with a content item).
With regards to claim 7, Logan teaches transmitting, by the computer, the first redundancy value of the first information item to an information source server for storage (FIGS.1 and 4, [0044], (0125-0133] wherein MBRW includes a server for storing the RHD and redundancy values).
With regards to claim 8, Logan teaches wherein the information source server uses the received first redundancy value of the first information item to compare to a stored redundancy value for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value (FIG. 4, [0013],  [0066] [0125-0133] wherein MBRW processes redundancy values stored in the server by using RHD that represents user’s interaction with multiple content items).
With regards to claim 9, Logan teaches wherein the second information item has the redundancy value less than the predetermined threshold value (FIG. 4, [0013], [0066] [0125-0135] wherein MBRW compares multiple content items for redundancy values).
With regards to claim 10, Logan teaches classifying, by the computer, the first information item into at least one topical category group, wherein the topical category group is based on a plurality of content subjects contained within the first information item; storing the topical category ([0106], [0116-0117], [0146] MBRW stores content items based on the same category), ([0020-0023], [0044], [0065], [0092-0093] wherein MBRW tracks calculates the redundancy based on the content topics).
With regards to claim 11, Logan teaches DE820160372US02calculating, by the computer, a third redundancy value for the topical category group, wherein the third redundancy value is the measure of the frequency with which the user has previously interacted with an information item from the topical category group; and transmitting, by the computer, the first redundancy value of the first information item and the third redundancy value for the topical category group to an information source server for storage (FIG. 4, [0022],  [0066], [0078-0079], [0125-0133] MBRW calculates the redundancy of content items based the frequency of user’s interaction with content items), (FIGS.1 and 4, [0044], (0125-0133] wherein MBRW includes a server for storing the RHD and redundancy values).
With regards to claim 12, Logan teaches wherein the information source server uses the received first redundancy value of the first information item and third redundancy value for the topical category group to compare to a stored redundancy value and a stored redundancy value for the topical category group for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value and having a stored redundancy value for the topical category group less than the third redundancy value for the topical category group (FIG. 4, [0125-0133] wherein MBRW calculates the redundancy of multiple content items), ([0020-0023], [0044], [0065], [0092-0093] wherein MBRW tracks calculates the redundancy based on the content topics).
Regarding claim 13, Logan teaches A computer program product for minimizing the appearance of redundant information, the computer program item comprising: one or more non-([0038], [0051] wherein Logan’s system include computer-readable storage media), ([0064], [0075], [0084], [0184] wherein Logan incorporates minimizing the redundant content) determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database ([0089]), wherein user data for an information item previously interacted with is deleted from the database after a predetermined amount of time ([0064], [0112], [0133], [0146] wherein Logan describes different interaction methods of tracking whether information item of a webpage has been viewed or read by a user, wherein the information items interacted with is removed or deleted).
Logan does not teach wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item.
However in analogous art of optimizing web pages, Altberg teaches wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item ([0095], [00122], [0209], [0523] wherein Altberg describes the users interaction with information items such as advertisements and wherein the ads are stored in a database and displayed for users), ([0124] wherein Altberg describes deleting advertisement from the database after a predetermined period of time and when the usage threshold is low, wherein the usage incorporates the user’s interaction)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Logan with Altberg by incorporating the method of at a predetermined amount of time after the time the user interacted with the information item of Altberg into the method of determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database of Logan for the purpose incorporating a tracking mechanism of advertisement that determines the quality of customers interacting with the advertisement based the frequency of their interaction (Altberg: [0147]).
Logan teaches responsive to determining that the user has previously interacted with the first information item, placing, by the computer, a second information item within the web page that is displayed on the graphical user interface ([0112], [0133] wherein Logan removes the information items that have been interacted with and place new items) and responsive to determining that the user has not previously interacted with the first information item, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface ([0015], [0064], [0133-0134] wherein Logan method is directed to placing new or changed information items on the user interface).
Claim 14 is similar in scope to claim 2 therefore the claim is rejected under similar rationale.
Claim 15 is similar in scope to claim 3 therefore the claim is rejected under similar rationale.
Claim 16 is similar in scope to claim 5 therefore the claim is rejected under similar rationale
Regarding claim 17, Logan teaches A computer system for minimizing the appearance of redundant information, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions implementing a method comprising ([0038], [0051] wherein Logan describes a system that includes computers and memory and instructions executed by the computer), ([0064], [0075], [0084], [0184] wherein Logan incorporates minimizing the redundant content) determining whether a user has previously interacted with a first information item to be placed within a web page based on user data corresponding to the first information item stored in a database ([0089]), wherein user data for an information item previously interacted with is deleted from the database after a predetermined amount of time ([0064], [0112], [0133], [0146] wherein Logan describes different interaction methods of tracking whether information item of a webpage has been viewed or read by a user, wherein the information items interacted with is removed or deleted). 
Logan does not teach wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item.
However in analogous art of optimizing web pages, Altberg teaches wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item ([0095], [00122], [0209], [0523] wherein Altberg describes the users interaction with information items such as advertisements and wherein the ads are stored in a database and displayed for users), ([0124] wherein Altberg describes deleting advertisement from the database after a predetermined period of time and when the usage threshold is low, wherein the usage incorporates the user’s interaction)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Logan with Altberg by incorporating the method of wherein user data for an information item previously interacted with is deleted from the database at a predetermined amount of time after the time the user interacted with the information item of Altberg into the method of determining whether a user has previously interacted with a first 
Logan teaches responsive to determining that the user has previously interacted with the first information item, placing, by the computer, a second information item within the web page that is displayed on the graphical user interface ([0112], [0133] wherein Logan removes the information items that have been interacted with and place new items) and responsive to determining that the user has not previously interacted with the first information item, placing, by the computer, the first information item within the web page that is displayed on the graphical user interface ([0015], [0064], [0133-0134] wherein Logan method is directed to placing new or changed information items on the user interface).
Claim 18 is similar in scope to claim 2 therefore the claim is rejected under similar rationale.
Claim 19 is similar in scope to claim 5 therefore the claim is rejected under similar rationale.
Claim 20 is similar in scope to claim 8 therefore the claim is rejected under similar rationale.
Regarding claim 21, Logan teaches classifying the first information item into at least one topical category group, wherein the topical category group is based on a plurality of content subjects contained within the first information itemDE820160372US02; storing the topical category group classification of the first information item in a content registry database ([0106], [0116-0117], [0146] MBRW stores content items based on the same category), ([0020-0023], [0044], [0065], [0092-0093] wherein MBRW tracks calculates the redundancy based on the content topics) calculating a third redundancy value for the topical category group, wherein the third redundancy value is the measure of the frequency with which the user has previously interacted with an information item from the topical category group (FIG. 4, [0022],  [0066], [0078-0079], [0125-0133] MBRW calculates the redundancy of content items based the frequency of user’s interaction with content items) and transmitting the first redundancy value of the first information item and the third redundancy value for the topical category group to an information source server for storage (FIG. 4, [0022],  [0066], [0078-0079], [0125-0133] MBRW calculates the redundancy of content items based the frequency of user’s interaction with content items) wherein the information source server uses the received first redundancy value of the first information item and third redundancy value for the topical category group to compare to a stored redundancy value and a stored redundancy value for the topical category group for each of a plurality of information items and selects the second information item having a stored second redundancy value less than the first redundancy value and having a stored redundancy value for the topical category group less than the third redundancy value for the topical category group (FIG. 4, [0125-0133] wherein MBRW calculates the redundancy of multiple content items), ([0020-0023], [0044], [0065], [0092-0093] wherein MBRW tracks calculates the redundancy based on the content topics).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/HASSAN MRABI/Examiner, Art Unit 2144